Citation Nr: 0637651
Decision Date: 12/04/06	Archive Date: 01/18/07

DOCKET NO.  96-42 126	)	DATE DEC 04 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for lumbosacral spine disability claimed as secondary to a service connected shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from March 1944 to June 1946.  This case is before the Board of Veterans? Appeals (Board) on appeal from a July 1998 rating decision.  In December 2004 and in February 2006 the case was remanded by the Board for evidentiary development.


FINDINGS OF FACT

A back disability was not manifested during the veteran's active service; lumbar arthritis was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the veterans current lumbar degenerative disc and joint disease is causally related to his service or to a service connected shell fragment wound.


CONCLUSION OF LAW

Service connection for degenerative disc and joint disease of the lumbar spine, including as secondary to a service connected shell fragment wound, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2006).  The VCAA applies to the instant claim.
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process.  Here, the initial adjudication preceded enactment of the VCAA.  Letters dated in October 2002 and January 2004 informed the veteran of the types of evidence and/or information necessary to substantiate his claim and the relative duties on the part of himself and VA in developing the claim, to include sending information describing additional evidence or submitting the evidence itself.  The April 2004 Supplemental Statement of the Case (SSOC) cited in full the provisions of 38 C.F.R. § 3.159.  He was given ample time to respond; and the claims were subsequently readjudicated.  See May 2006 SSOC.  Attached to the May 6, 2006 SSOC was notice regarding rating of disability and effective dates of awards.  See also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran has received all essential notice, and has demonstrated actual knowledge of the evidentiary requirements by submitting medical statements of etiology in support of his claim.  He is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the veteran's service medical records, and post-service private and VA treatment records.  He has been afforded VA examinations with medical opinion obtained based upon review of the claims file.  VA's duty to assist the veteran in the development of facts pertinent to this claim is met.

II.  Factual Basis

The veteran was wounded-in-action in March 1945 (actual treatment records are not available).  A July 1945 examination noted shell fragment wounds on the right chest, right shoulder and right forearm.  Injury to, or abnormality of, the back was not reported in service.

In a statement received in January 1961, the veteran described shell fragment wounds to the left side of nose, the left side of body and the right shoulder.

In a statement received in May 1976, the veteran additionally described a shell fragment wound injury to the lower side of his back.

VA examination March 1981 included the veterans report of low back pain.  Examination demonstrated residual scars on the right shoulder, the left margin of the nasal columella and the posterolateral aspect of the chest (that was a ¼ inch non-tender, non-adherent, non-ulcerated scar located approximately at the level of T10 intersecting the posterior axillary line).

An May 1981  rating decision granted service connection for shrapnel wound scars of the right shoulder, left nasal columella and posterior lateral chest, rated noncompensable.

VA clinic records include a September 1981 report of low back pain.  Degenerative joint disease (DJD) of the lumbar spine was demonstrated by X-ray examination.

In a statement received in November 1982, the veteran described a shell fragment wound to the left flank.
A VA chest X-ray examination in May 1983 noted a 4 mm. rounded density projecting over the inferior thoracic or upper lumbar spine that was thought to represent a splenic granuloma.

On VA examination in July 1983 the veterans scar on the posterior-lateral chest could not be physically located.

VA clinic records show treatment for chronic low back pain in 1992.  X-ray examination of the lumbar spine, in August 1992, showed an interval progression of degenerative disease with increased osteophyte formation at all lumbar levels; increased narrowing of joint space with sclerosis of adjacent end-plates at L3-4, L4-5 and L5-S1; and a 3 mm. radiopacity in the left upper quadrant that most likely represented a radiopaque metallic fragment.  Assessments included degenerative joint and disc disease of the lumbar spine, as well as sacroiliac (SI) dysfunction.

VA examination in August 1994 revealed four 5-6 mm. x. 1-2 mm. scratch marks of the left chest that may have been healed wounds (two located near the midline, one off the shoulder and one on the left flank).  Impressions included scars from shrapnel wounds to the right shoulder, middle septum of the nose, and posterolateral aspect of the left chest.

In a statement received February 1996, the veteran alleged that his lumbar spine pain and degenerative disease were causally related to a retained shell fragment in the lumbar area.

A July 1996 letter from a private treatment provider lists a diagnosis of severe degenerative joint and disc disease of the lumbar spine.

VA examination in August 1996 indicated a diagnosis of degenerative joint disease affecting the lumbosacral spine.  The examiner stated:

The degenerative disease that has appeared in recent years isnot [sic] related to any remote service injury.  He comes with a purple heartmedal [sic] but indicates that the wound sustained there was apparently aflesh [sic] wound, of a shell fragement [sic] entering the right shoulder and mid-back.  There is practically no scar associated with these remotewounds [sic].

A November 1996 VA clinic record noted the veteran was being treated for osteoarthritis affecting multiple joints.  A December 1997 clinic record referred to significant myofascial pain in addition to arthritis.

On VA joints examination in May 1998, the veteran claimed that an injury to his posterolateral chest at the lower thoracic rib cage caused his degenerative disc and joint disease of the lumbar spine.  Examination of the back revealed a barely visible, well-healed and non-tender vertical scar at the level of T11-12.  There was limitation of lumbar spine motion with diffuse tenderness over the lumbar spine and both sciatic notches.  Diagnoses included shell fragment wound posterolateral chest, clearly separate from lumbosacral spine and not involving the lumbosacral spine in any way.  X-rays  small 4mm fragment which is 10 cm away from LS spine.  The examiner stated:

The reason that the degenerative joint disease of the lumbosacral spine was considered separately from the scar in the midback is that it IS separate.  There is no contiguous area that would cause the problem.  The degenerative joint disease and degenerative disc disease are clearly from a separate etiology of a degenerative process not potentiated by his shell fragment ... (emphasis original).

A January 1999 VA mental health clinic record included an assessment from psychiatrist V.R.J, M.D., of low back pain secondary to shrapnel injuries.

A February 1999 statement from Dr. V.R.J., stated that the veteran suffered from PTSD.  This physician also stated, in pertinent part:

The small fragment at the lumbosacral area also serve[s as] a foreign body irritant producing inflammatory changes that exacerbate the degenerative process.

A March 2004 statement from Dr. V.R.J., noted [m]ultiple [s]hrapnel [i]njuries exacerbating osteoarthritic condition of shoulder and back in the Axis III designation of a psychiatric diagnosis.

On VA orthopedic examination in January 2005, the veteran reported shell fragment wound injuries to the lower spine, but stated that his back did not become particularly bothersome for many years.  His pain was aggravated by almost all activities, including walking, bending, twisting and prolonged sitting.  His back pain would extend into his legs and knees.  A limited examination (due to the veteran undergoing physical rehabilitation and physical therapy primarily due to his knees and lower extremity) revealed tenderness of the lower back on palpation.  There was no scar identified in the thoracolumbar area.  Review of the claims file showed no indication that an in-service injury to the lower spine had occurred.  The diagnosis was moderately severe thoracolumbar spondylosis degenerative disc disease.  The examiner stated:

The records indicate no evidence of injury to the thoracolumbar spine while on active duty and no treatment for that area.  The multiple frag wounds that the veteran notes were primarily one wound to the posterior shoulder and two to the right side of his face with no indication with wounds to the thoracolumbar region.  The veteran does have significant disability of the lumbar spine but it is more likely than not that this is not a result of his military service.

VA opinion in May 2006, based upon review of the claims folder, stated as follows:

Claim file reviewed conducted at Palo Alto VA on 05/03/06.

The following report is of a claims file review.  I had initially examined the veteran in 01/2005 and submitted a C&P examination.  The C-file was returned to again be reviewed and to again render an opinion as to whether or not the veterans current low back disability is due to an injury in the service or was caused or aggravated by a service connected disability.  I was also asked to comment on previously reported VA examinations in 08/1996 and 05/1998 and treatment physicians letters of 02/1999, 09/2000, and 03/2004.

The C-file was again thoroughly reviewed.  The history was reviewed in my previous C&P report in 01/2005.

The VA examinations in 08/1996 and 05/1998, indicated that the veterans lumbosacral spine disability was not the result of a service connected injury, and that the small, 4 mm. metal fragment 10 cm, away from the lumbosacral spine did not in any way lead to the severe degenerative changes in the lumbar spine.  I again completely agree with those opinions.

Letters from the veterans treating VA physician in 02/1999 indicated that this small, 4 mm. metal fragment was a foreign body irritant producing inflammatory changes that exacerbated the degenerative process.  Subsequent letters also indicated that this old shrapnel injury led to the severe low back pain that the patient was complaining of.  I do not agree with those opinions.  This small, 4 mm. single fragment was described as being 10 cm. from the lumbosacral spine and indeed was described as being in the left upper quadrant which would make it significantly further from the lumbosacral region.  Even if this metal fragment were lying adjacent to the lumbar spine, it would not lead to the severe degenerative changes the patient has at this time.  These changes are the result of aging and a natural progression of arthritis over the years, and are not due to one single small metal fragment.

It remains my opinion that the veteran does have significant disability in his lumbar spine, but it is not a result of his military service.

III.  Legal criteria

Service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for certain chronic diseases, such as arthritis, will be presumed if they become manifest to a compensable degree within the year after service.  38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Disability that is proximately due to or the result of a service-connected disease or injury shall [also] be service connected.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to add an additional section to incorporate the holding in Allen.  71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Absent a causal relationship between the current back symptoms and service connected disability, this new provision does not apply.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

Degenerative disc disease and degenerative joint disease (arthritis) have been diagnosed.  The undisputed evidence also shows a superficial scar at the level of T11-12 with a retained 4 mm. metallic fragment located 10 cm. away from the lumbosacral spine.  The veteran claims injury to the lower back area at the same time he incurred his service connected shell fragment wounds.  He is entitled to the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b) to establish incurrence of injury to the lower back while engaged in combat with the enemy.  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Even though the veteran's contention of incurrence [of injury to the lower back in service] may be sufficient proof of such without corroborating medical evidence, there is not sufficient evidence of a nexus between such event/injury and the current diagnoses of degenerative joint and disc disease of the lumbar spine.  There is no evidence that arthritis of the low back was manifested in the first postservice year.  Consequently, service connection for the veteran's current low back disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease), is not warranted.

To warrant direct service connection in these circumstances, the evidence must show that the veteran's current low back disability is related to an event, injury, or disease in service.  The earliest documented finding of degenerative joint disease of the lumbar spine is in VA medical records dated in 1981.  Thus, the record indicates that degenerative joint disease of the lumbar spine first manifested approximately 35 years after the veterans separation from service.  Such lengthy interval between service and the initial clinical notation of the disability at issue postservice is, of itself, a factor for consideration against a finding of service connection. See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, VA examiners have opined that the current low back disability is not related to the remote injury in service, and that the degenerative changes of the lumbar spine are the result of the aging process.  There is no competent (medical) evidence that relates any current low back disability to events in active service.

The primary contention on appeal is that the current degenerative joint and disc disease of the lumbar spine was caused or aggravated by a retained shell fragment.  There is conflicting evidence in this issue.  VA orthopedic doctors in May 1998 and May 2006, upon physical examination of the veteran and review of the claims file, stated in clear terms (cited in full above) that the small 4 mm. shell fragment is located 10 cm. away from the lumbosacral spine, and is not in a contiguous area that could cause the current disability.  In essence, the location of the retained shell fragment is too remote from the lumbosacral spine to cause any current low back disability.  On the other hand, Dr. V.R.J refers to the veteran having low back pain secondary to shrapnel injuries (January 1999), having a small fragment at the lumbosacral area producing inflammation and exacerbating a degenerative process (February 1999), and shrapnel injuries exacerbating an osteoarthritic condition of the back (March 2004).

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Addition factors for weighing the probative value of a medical opinion include the ambivalence as to exact diagnosis and the area of specialty of the examiner (to include whether the examiner is treating a claimant for conditions unrelated to the subject matter at hand).  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Considering all the medical evidence (medical opinions) in totum, it is apparent that the evidence is against the veterans service connection claim on a secondary basis.  The May 2006 VA opinion holds the greatest probative value as it is based on examination of the veteran, a thorough review of the claims file, provides a clear explanation that the retained shell fragment wound is not located in a contiguous area that would affect the lumbosacral spine, and offers a basis to distinguish the medical comments by Dr. V.R.J.  The comments of Dr. V.R.J. are not persuasive as they are stated in vague terms (as quoted in entirety above) and he has not provided a clear rationale to support the conclusion he reached in a matter outside his area of specialty (psychiatry).  In particular, the reference to the degenerative process being aggravated by a retained shell fragment in the lumbosacral area is inaccurate as X-ray examination shows the retained shell fragment is located 10 cm. away from the lumbosacral spine.  Regarding the probative value of the two conflicting medical opinions, it is also significant that Dr. V.R.J. is a psychiatrist, and presumably would not have the same degree of expertise in the matter of etiology of orthopedic disability as the May 2006 VA examiner (who is an orthopedist).

The veteran's belief that his lumbar spine disability is due to injury in service or to his service-connected shell fragment wound is not competent evidence, as he is a layperson, untrained in determining medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the preponderance of the evidence is against a finding of direct or secondary service connection for the veterans lumbar spine disability.


ORDER

Service connection for lumbosacral spine disability claimed as secondary to a service connected shell fragment wound is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

